               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              ELKINS

CRYSTAL R. TAYLOR, individually
and as Administratrix of the
ESTATE OF RONALD R. TAYLOR,

     Plaintiff,

v.                                    Civ. Action No. 2:19-cv-27
                                             (Judge Kleeh)

WALLACE AUTO PARTS & SERVICES,
INC., an Illinois Corporation,

     Defendant.


                   MEMORANDUM OPINION AND ORDER
        DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

     Pending before the Court is Plaintiff’s Motion to Strike

Defendant Wallace Auto Parts & Services, Inc.’s Notice of Non-

Party Fault (the “Motion to Strike”) [ECF No. 30]. For reasons

discussed herein, the motion is denied.

                         I.      BACKGROUND

     The Plaintiff, Crystal R. Taylor (“Plaintiff”), individually

and as Administratrix of the Estate of Ronald R. Taylor, brought

this action against the Defendant, Wallace Auto Parts & Services,

Inc. (“Defendant”), on April 1, 2019. ECF No. 1. Plaintiff alleges

the following: (Count I) Strict Product Liability - Defective

Design, Failure to Warn; (Count II) Breach of Express and Implied

Warranties; (Count III) Negligence; and (Count IV) Consortium.

According to the Complaint, the decedent suffered fatal injuries
TAYLOR V. WALLACE                                                     2:19-CV-27

                     MEMORANDUM OPINION AND ORDER
          DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

at the Morgan Camp mine in Randolph County, West Virginia. On June

4, 2018, the decedent, a shuttle car operator, was riding in a

certain personnel carrier (the “Subject Mantrip”). The Subject

Mantrip   struck   a     metal   screw    jack    lying    on   the   mine   floor.

Plaintiff argues that due to the design of the Subject Mantrip,

the driver could not see the screw jack. When the Subject Mantrip

hit the screw jack, the screw jack struck the decedent in the head,

severely injuring and eventually killing him.

      Defendant filed an Answer on May 7, 2019. ECF No. 8. On July

15, 2019, Defendant filed a Notice of Comparative Fault of Non-

Party, Carter Roag Coal Company (“CRCC”). ECF No. 22. Plaintiff

filed the Motion to Strike on August 20, 2019. ECF No. 30. The

Motion to Strike is now ripe for consideration.

                           II.   PARTIES’ ARGUMENTS

      Defendant’s Notice, pursuant to section 55-7-13d of the West

Virginia Code, advises that a non-party to the suit, CRCC, may be

wholly or partially at fault for Plaintiff’s injuries. Defendant

writes    that   after    the    Mine    Safety   and     Health   Administration

investigated the incident, it determined that the sole cause of

the accident was that the mine operator, CRCC, did not maintain

the   haulage    roadway    free    of    extraneous      material.    The   mine,

Defendant writes, is owned, operated, and maintained by CRCC.

Defendant argues that pursuant to section 55-7-13d, the trier of

                                          2
TAYLOR V. WALLACE                                        2:19-CV-27

                     MEMORANDUM OPINION AND ORDER
          DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

fact shall consider the fault of all persons who contributed to

the alleged damages, regardless of whether they were named party

to the suit. Defendant asks the Court to place CRCC on the verdict

form so that the jury can assess both Defendant’s and CRCC’s

percentages of fault.

       In the Motion to Strike, Plaintiff argues that because CRCC

is granted immunity under the Workers’ Compensation Act, 1 it cannot

be placed on the verdict form. Plaintiff argues that CRCC remains

immune from liability unless (1) it fails to comply with the

provisions of the Workers’ Compensation Act, or (2) all five

elements of deliberate intent are proven pursuant to section 23-

4-2(d)(2) of the West Virginia Code. Plaintiff argues that these

requirements are not met, and without these requirements, CRCC’s

fault cannot be assessed.

                            III. DISCUSSION

       Section 55-7-13d of the West Virginia Code provides that “[i]n

assessing percentages of fault, the trier of fact shall consider

the fault of all persons who contributed to the alleged damages

regardless of whether the party was or could have been named as a

party to the suit[.]” W. Va. Code § 55-7-13d(a)(1). It further

provides that “[f]ault of a nonparty shall be considered . . . if



1   See W. Va. Code § 23-2-6.
                                   3
TAYLOR V. WALLACE                                                        2:19-CV-27

                     MEMORANDUM OPINION AND ORDER
          DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

a defending party gives notice no later than one hundred eighty

days after service of process upon said defendant that a nonparty

was wholly or partially at fault.” Id. § 55-7-13d(a)(2). “Notice

shall be filed with the court and served upon all parties to the

action designating the nonparty and setting forth the nonparty’s

name and last known address, or the best identification of the

nonparty which is possible under the circumstances, together with

a brief statement of the basis for believing such nonparty to be

at fault[.]” Id.

       “In all instances where a nonparty is assessed a percentage

of    fault,   any   recovery     by   a   plaintiff      shall    be    reduced   in

proportion to the percentage of fault chargeable to such nonparty.”

Id. § 55-7-13d(a)(3). The statute also provides that “[n]othing in

this section is meant to eliminate or diminish any defenses or

immunities, which exist as of the effective date of this section,

except    as   expressly    noted      herein[.]”        Id.   §   55-7-13d(a)(4)

(emphasis added). Further, “[a]ssessments of percentages of fault

for    nonparties    are   used    only        as   a   vehicle    for   accurately

determining the fault of named parties. Where fault is assessed

against nonparties, findings of such fault do not subject any

nonparty to liability in that or any other action, or may not be

introduced as evidence of liability or for any other purpose in

any other action[.]” Id. § 55-7-13d(a)(5) (emphasis added). “In

                                           4
TAYLOR V. WALLACE                                                              2:19-CV-27

                    MEMORANDUM OPINION AND ORDER
         DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

all actions involving fault of more than one person, . . . the

court    shall        instruct        the        jury       to      answer        special

interrogatories, . . . indicating               the     percentage        of    the   total

fault that is allocated to each party and nonparty pursuant to

this article.” Id. § 55-7-13d(a)(6).

      Here, Defendant has procedurally complied with section 55-7-

13d. The Court finds that CRCC may be included on the verdict form

in this matter. The language of section 55-7-13d indicates that

the   Legislature     contemplated      a       set    of   circumstances         where    a

nonparty might be included on the verdict form despite its immunity

via the Workers Compensation Act or another avenue. This civil

action   involves     claims     against        a     product    manufacturer —         the

immunities and defenses Plaintiff points to in support of her

motion belong to a different non-party, the decedent’s employer.

The claims here are governed by section 55-7-13d, which, as noted

above, preserves immunities and defenses. The statute, at its core,

seeks to establish by jury trial the truest and most accurate

assessment of fault possible, but that finding is limited in its

scope. Only parties to the case have their liability established

by that apportionment. Non-parties are not bound nor can they be

bound by any aspect of any verdict rendered pursuant to section

55-7-13d. See W. Va. Code §55-7-13d(a)(5). Allowing the jury to

assign   fault   to    CRCC    does    not       diminish        CRCC’s    defenses       or

                                            5
TAYLOR V. WALLACE                                                 2:19-CV-27

                   MEMORANDUM OPINION AND ORDER
        DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

immunities   or   subject   it    to   liability.     Instead,    the   process

required by statute seeks to set the level of fault attributable

to Defendant, and Plaintiff’s recovery from Defendant will be

confined by that percentage – exactly as contemplated and provided

for by the statute. 2 Regardless of whether Plaintiff would be able

to file suit directly against CRCC, section 55-7-13d provides that

CRCC may be placed on the verdict form for purposes of assessing

the percentages of fault attributable to the parties for the

subject incident here.

     Plaintiff also contends in her Motion to Strike that Defendant

cannot seek to apportion fault, including upon CRCC, without

alleging and proving the necessary elements of a deliberate intent

claim under section 23-4-2 of the West Virginia Code. This argument

is also unpersuasive. Plaintiff largely relies upon Roberts v.

Consolidation     Coal   Co.,    539   S.E.2d   478   (W.   Va.   2000),   and

Sydenstricker v. Unipunch Prods., 288 S.E.2d 511 (W. Va. 1982).

Both cases are inapposite here. Initially, section 55-7-13d became

effective well after those decisions were handed down. See Modular



2 The “defenses or immunities” Plaintiff cites, while certainly
valid in litigation where money damages for liability are sought
from an employer defendant, are not hers to assert here. Instead,
the defense, or more accurately here, the immunity from liability
for workplace injuries, belongs to CRCC, which, as a non-party,
does not face liability for money damages, mooting the need for
immunity from non-claims.
                                       6
TAYLOR V. WALLACE                                                 2:19-CV-27

                     MEMORANDUM OPINION AND ORDER
          DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

Bldg. Consultants of W. Va., Inc. v. Poerio, Inc., 744 S.E.2d 555,

567 n.12 (W. Va. 2015) (noting a new series of statutes, including

section 55-7-13d, “purport to fully occupy the field of comparative

fault”); see also Clovis v. J.B. Hunt Transport, Inc., No. 1:18-

CV-147, 2019 WL 4580045, at *3 n.4 (N.D.W. Va. Sept. 20, 2019)

(“This Court does not perceive W. Va. Code § 55-7-13 to ‘purport’

to address the comparative fault issues in this case. Instead,

this Court believes these sweeping statutory provisions completely

govern the issues raised in the pending motion as well as civil

actions    seeking    recovery    for       the   actionable   negligence   of

others.”).

     Furthermore, the issues decided in those cases are not present

here. In Roberts, the Court examined whether an employer-defendant

could     assert   contributory    or       comparative   negligence   of   an

employee-defendant as a defense in a deliberate intent action under

section 23-4-2. In finding such defenses were not permitted, the

court focused on the specific language of the statute, which

required proof of five specific elements to sustain a claim for

liability against an employer for workplace injuries. Similarly,

in Sydenstricker, the court was faced with the question of the

standard    applicable   to   a   third-party      complaint   for   liability

against an employer for workplace injuries. Again, based on the

applicable statutory language, the court concluded that a third-

                                        7
TAYLOR V. WALLACE                                     2:19-CV-27

                   MEMORANDUM OPINION AND ORDER
        DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

party complaint seeking contribution from a defendant employer

could stand, but only if a deliberate intent claim under section

23-4-2 was alleged and sustained.

     The common thread in both cases relied upon by Plaintiff is

claims against the employer – claims for liability and money

damages – by either the injured employee or a defendant seeking

contribution. No such claim or effort exists here. Thus, the

Roberts and Sydenstricker holdings are of no import. The immunity

afforded CRCC under the West Virginia Workers’ Compensation System

remains untouched. The statutory immunity bestowed upon employers

in good standing and who have not run afoul of the limited

exception created by the deliberate intent statute provides that

an employer “is not liable to respond in damages at common law or

by statute for the injury or death of any employee . . . .” W. Va.

Code § 23-2-6. CRCC is not being hailed to court “to respond in

damages at common law or by statute.” Instead, Defendant seeks,

pursuant to a clear and applicable statute, to have the fault

assessed in this case among all persons or parties who may have

contributed to the incident made subject of this litigation. Such

is Defendant’s right under section 55-7-13d. The only entity

possibly “liable to respond in damages” in this case is Defendant.

Because the only liability (as opposed to assessment of fault) to

be established here is the fault of the non-employer Defendant,

                                8
TAYLOR V. WALLACE                                         2:19-CV-27

                   MEMORANDUM OPINION AND ORDER
        DENYING PLAINTIFF’S MOTION TO STRIKE [ECF NO. 30]

the elements of deliberate intent need not be alleged for Defendant

to avail itself of section 55-7-13d of the West Virginia Code.

                         IV.     CONCLUSION

     For the reasons discussed above, the Court DENIES Plaintiff’s

Motion to Strike [ECF No. 30].

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

     DATED: March 19, 2020
                                        /s/ Thomas S. Kleeh
                                       ___________________________
                                       THOMAS S. KLEEH
                                       UNITED STATES DISTRICT JUDGE




                                   9
